Title: From James Madison to Albert Gallatin, 22 February 1809
From: Madison, James
To: Gallatin, Albert



Sir.
Department of State, February 22d. 1809.

Agreeably to a request of Tobias Lear Esqr., contained in a letter of the 22d. of July last, received by this Department, I have the honor to request that the Bill now enclosed from his Mother Mary Lear, drawn upon me on the 11th. instant, for Five hundred dollars may be paid out of the appropriations for Barbary Intercourse, to Clement Storer Esqr., in whose favor it is drawn; charging Mr. Lear with the same on the Books of the Treasury.  I am &c.

James Madison.

